EXHIBIT 10.4
 

 
AMENDMENT No. 2 to
EMPLOYMENT AGREEMENT
 


 
THIS AMENDMENT No. 2 to EMPLOYMENT AGREEMENT (this “Amendment No. 2”) is made as
of August 30, 2007 (the “Effective Date”), by and between Century Aluminum
Company, a Delaware corporation (the “Company”), and Robert R. Nielsen (the
“Executive”).
 
RECITALS
 
A.  The Company and the Executive are parties to an Employment Agreement, made
as of May 1, 2006 and amended as of March 19, 2007 (collectively, the
“Employment Agreement”).
 
B.  The Company and the Executive desire to amend certain provisions of the
Employment Agreement.
 
THE PARTIES AGREE AS FOLLOWS:


 
1.
Amendment with regard to Initial Term. Section 1.1, B of the Employment
Agreement is deleted in its entirety and replaced as follows, effective on the
Effective Date:

 
 
“B.          Initial Term.  Executive's employment hereunder shall commence as
of
May 1, 2006, and shall end December 31, 2009 (the “Initial Term”); provided,
however, that unless earlier terminated in accordance with the terms of this
Agreement, and subject, however, to termination as provided in Section 1.1.C,
commencing on January 1, 2008, and on each January 1 thereafter, the Initial
Term of this Agreement shall automatically be extended for one year (each
then-extended year of this Agreement being an “Extended Term”).  The Initial
Term as may be extended by each Extended Term is hereinafter referred to as the
“term of this Agreement.”  For the second and each subsequent year during the
term of this Agreement, Executive shall be employed at a salary not less than
Executive’s salary in the immediately preceding year, and on other terms and
conditions at least as favorable to Executive as those applicable to Executive
during the immediately preceding year, or as may otherwise be agreed to by the
Company and Executive in writing.”


 
2.
Amended Provision with regard to Base Salary.  Section 2.1 of the Employment
Agreement is hereby deleted in its entirety and replaced as follows, effective
on the Effective Date:


 
“2.1                      Base Salary.
 
  (a)           (i)           Effective as of May 1, 2006, Executive shall be
paid an initial salary at the monthly rate of $29,166.67, which shall be paid in
accordance with the Company's normal payroll practice with respect to salaried
employees, subject to applicable payroll taxes and deductions (the "Base
Salary").  Executive's Base Salary shall be subject to review and possible
change in accordance with the usual practices and policies of the
Company.  However, Executive's base annual salary shall not be reduced to less
than $350,000.
 
(ii)           If Executive (a) voluntarily terminates his employment for “Good
Reason” as defined in the SPA, or (b) does not continue to be employed by the
Company for any reason other than (i) his voluntary resignation without Good
Reason, (ii) his termination for disability as determined pursuant to Section
7(b), (iii) his death, or (iv) his termination for cause pursuant to Section
7(c), Executive shall in the circumstances contemplated under Sections
2.1(a)(ii)(a) or (b), above continue to receive an amount equal to his then
current Base Salary plus an annual performance bonus equal to the highest annual
bonus payment Executive has received in the previous three years (“Highest
Annual Bonus”) for the then remaining balance of the term of this Agreement.  In
no event shall such payment be less than one year's Base Salary plus Highest
Annual Bonus.  The foregoing amounts shall be paid to Executive over the
remaining term of this Agreement or one year (whichever is applicable) in
accordance with the Company's payroll and bonus payment
policies.  Notwithstanding the foregoing, no payments under this Section
2.1(a)(ii) shall be made if the Company makes all payments to Executive required
to be made, if any, under the SPA in the event of a Change in Control (as
defined in the SPA).
 
(b)           If Executive resigns voluntarily (without “Good Reason” as defined
in the SPA) or ceases to be employed by reason of his death or by the Company
(or any affiliate) for cause as described in Section 7(c) of this Agreement, all
benefits described in Sections 2 and 4 hereof shall terminate (except to the
extent previously earned or vested).
 
  (c)           If Executive's employment shall have been terminated as a result
of Executive’s disability pursuant to Section 7(b), the Company shall pay in
equal monthly installments for the then remaining balance of the term of this
Agreement or one year, whichever is greater, to Executive (or his beneficiaries
or personal representatives, as the case may be) disability benefits at a rate
per annum equal to one hundred percent (100%) of his then current Base Salary,
plus amounts equal to the Highest Annual Bonus, less payments and benefits, if
any, received under any disability plan or insurance provided by the Company and
less any "sick leave" payments received from the Company for the applicable
period.”
        


 
 
 
3. 
  Amended Provision with regard to Change in Control.  Section 3.2 of the
Employment Agreement is hereby deleted in its entirety and replaced as follows,
effective on the Effective Date.


"3.2           Effect of Termination of Employment or Change in Control.
 
  (a)           If Executive shall resign voluntarily (other than for “Good
Reason” as defined in the SPA) or cease to be employed by the Company (or an
affiliate) for cause as described in Section 7(c) of this Agreement, except as
provided in the SPA all benefits described in Section 3 hereof shall terminate
(except to the extent previously earned or vested and, if Executive retires,
those which may become vested upon retirement pursuant to the terms of the
Guidelines).
 
(b)           If Executive (i) voluntarily terminates his employment for “Good
Reason” as defined in the SPA, or (ii) dies or becomes disabled, or (iii) does
not continue to be employed by the Company for any reason other than (a) his
voluntary resignation without Good Reason, or (b) his death or disability as
determined pursuant to Section 7(b) of this Agreement, or (c) his termination
for cause pursuant to Section 7(c), all options which have not vested as of the
date of such voluntary termination, or death or disability, or such
non-continuation of employment, as the case may be, will accelerate and vest
immediately as of such date, and, in the event of Executive's death, all option
rights will transfer to Executive's representative.  If Executive’s employment
terminates by reason of death or disability, Executive or Executive’s
representative may exercise all unexercised options within three years after
such death or disability or the expiration date of the option, whichever is
sooner.
 
(c)           If Executive (i) voluntarily terminates his employment for “Good
Reason” as defined in the SPA, or (ii) dies or becomes disabled, or (iii) does
not continue to be employed by the Company for any reason other than (a) his
voluntary resignation without Good Reason, or (b) his death or disability as
determined pursuant to Section 7(b) of this Agreement, or (c) his termination
for cause pursuant to Section 7(c), or (iv) retires, all performance shares
awarded to such Executive pursuant to the Guidelines shall immediately vest, but
be valued and awarded at the times and in the manner awarded to other plan
participants pursuant to the terms of such Guidelines.
 
(d)     If there is a Change in Control, then all options and performance shares
that have not vested will accelerate and vest immediately.  Performance shares
awarded to Executive pursuant to the Guidelines shall be valued at 100 percent
as though the Company had achieved its target for each relevant plan
period.  The Executive shall be entitled to receive one share of the Company’s
common stock upon the vesting of each Performance Share.  Upon a Change in
Control, the Executive shall have the right to require the Company to purchase,
for cash, and at fair market value, any shares of stock purchased upon exercise
of any option or received upon the vesting of any Performance Share.  (Terms
used in this Section, unless defined in this Employment Agreement, are as
defined in the SPA.)”
 


 
4.
Incorporation of Amendment Agreement and SPA.  Except as explicitly set forth in
this Amendment No. 2 the parties do not intend to modify the terms and
conditions of the Employment Agreement or the SPA, those terms and conditions
shall remain in full force and effect, and they shall be incorporated into this
Amendment No. 2 by this reference.

 
 
 
5. 
Miscellaneous.

   


a.           This Amendment No. 2 may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.


b.           Wherever possible, each provision of this Amendment No. 2 shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment No. 2 shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment No. 2.


c.           This Amendment No. 2 shall be interpreted and construed in
accordance with the laws of the State of California.  Each of the Company and
Executive consents to the jurisdiction of any state or federal court sitting in
California, in any action or proceeding arising out of or relating to this
Agreement.


 
 
 
IN WITNESS WHEREOF, this Amendment No. 2 has been duly executed as of the
Effective Date.
 
 
CENTURY ALUMINUM COMPANY






By:           /s/  Logan Kruger                            
Logan Kruger
President,
Chief Executive Officer




EXECUTIVE






/s/   Robert R. Nielsen               
Robert R. Nielsen
Executive Vice President
General Counsel,
Secretary
